DISSENT
ANDERSON, Justice
(dissenting).
I respectfully dissent because the court misapplies the so-called “amelioration doctrine” in its interpretation of section 18 of the Minnesota Drug Sentencing Reform Act (DSRA). Act of May 22, 2016, ch. 160, § 18, 2016 Minn. Laws 576, 590-91. As a threshold matter, I question whether a legislative act that directs the Minnesota Sentencing Guidelines Commission to increase the presumptive sentences listed in a proposed Guidelines grid even implicates the amelioration doctrine. But even assuming that section 18 implicates the amelioration doctrine, I would conclude that the plain and unambiguous language of Minn. Sent. Guidelines 2 creates a presumption that the amelioration doctrine does not apply to a change in the presumptive sentences listed in a Guidelines grid. Accordingly, I would affirm appellant’s sentence.
I.
In 2013, appellant Michael William Kirby was charged with first-degree possession of a controlled substance, Minn. Stat. § 152.021, subd. 2(a)(1) (2014). Kirby was subsequently convicted of the charged offense, and on October 22, 2014, the district court imposed a 161-month presumptive sentence. Kirby appealed in January 2015.
*497In December 2015, the Minnesota Sentencing Guidelines Commission held a public hearing on proposed modifications to drug sentencing. The proposed modifications gave “prosecutors the tools to seek greater sentences against drug dealers,” while giving “the courts tools to send drug users who are truly chemically dependent” to treatment. Minnesota Sentencing Guidelines Commission, Report to the Legislature, at 3 (Jan. 15, 2016). The proposed modifications also included a separate Guidelines grid for controlled substance cases, which in part divided the offenses of first-degree sale of a controlled substance and first-degree possession of a controlled substance into different rows labeled D9 and D8. Id, at 80. The proposed grid1 for controlled substance offenses read in relevant part:
[[Image here]]
Id. Because the proposed grid reduced some of the presumptive sentences, Minn. Stat. § 244.09, subd. 11 (2016) required the Commission to submit the grid to the Legislature.
The Legislature rejected the Commission’s attempt to separate the offenses of first-degree sale and first-degree possession and directed the Commission to “renumber[ ] D9 as D8.” Act of May 22, 2016, ch. 160, § 18(b)(1), 2016 Minn. Laws at 591. This renumbering shifted first-degree possession of a controlled substance into the same row as first-degree sale of a controlled substance. The resulting grid reads in relevant part:
CRIMINAL HISTORY SCORE
[[Image here]]
Minn. Sent. Guidelines 4.C. As the result*498ing grid illustrates, the Legislature’s directive in section 18(b)(1) of the DSRA increased .the presumptive sentencing range proposed by the Commission for first-degree possession of a controlled substance from 92 to 129 months to 107 to 150 months for a person with a criminal history score of 6 or more.2 In fact, all of the directives in section 18(b) increased, the presumptive sentences for possession offenses proposed by the Commission.3 As for the effective date of section 18, the Legislature provided: “This section is effective the day following final enactment.” Final enactment occurred on May 22, 2016, when the governor signed the bill.
Two months later, on July 18, 2016, the court of appeals affirmed Kirby’s conviction for first-degree possession of a controlled substance. We granted review on the issue of whether Kirby should be re-sentenced under the current Guidelines drug offender grid,' which reflects the instructions in section 18(b) of the DSRA.
Citing State v. Coolidge, 282 N.W.2d 511, 514-15 (Minn. 1979), Kirby argues, and the court asserts, that when the Legis*499lature has manifested its belief that the prior punishment is too severe, a defendant whose judgment of conviction has not yet become final is presumptively entitled to the lighter sentence. The court calls this presumption the amelioration doctrine.4 Both Kirby and the court acknowledge that the amelioration doctrine does not apply when the Legislature has clearly indicated its intent that the statutory amendment applies only to crimes committed after the amendment’s effective date. See Edstrom v. State, 326 N.W.2d 10, 10 (Minn. 1982).
II.
In considering whether the Legislature has clearly indicated an intent that section 18 of the DSRA applies only to crimes committed after the amendment’s effective date, the court focuses on the effective-date provision of section 18, which reads: “This section is effective the day following final enactment.” Because this language does not contain the statement that “crimes committed prior to the effective date of this act are not affected by its provisions,” which was included in the act at issue in Edstrom, the court concludes that the Legislature has not clearly indicated an intent that section 18 of the DSRA applies only to crimes committed after the amendment’s effective date. In my view, the court’s focus is too narrow.
All four cases cited by the court in which we have applied the amelioration doctrine involved a defendant convicted of an offense that predated the Minnesota Sentencing Guidelines. See Edstrom v. State, 326 N.W.2d 10 (Minn. 1982) (discussing an offense committed in 1975); Ani v. State, 288 N.W.2d 719 (Minn. 1980) (same); State v. Hamilton, 289 N.W.2d 470 (Minn. 1979); State v. Coolidge, 282 N.W.2d 511 (Minn. 1979); see also Minn. Sent. Guidelines 2 (“The presumptive sentence for any offender convicted of a felony committed on or after May 1,1980, is determined by the Sentencing Guidelines in effect on the date of the' conviction offense.... ”). Thus, in these four cases, out court was not' presented with the opportunity to determine whether the amelioration doctrine applies to a sentence governed by the Minnesota Sentencing Guidelines. We áre squarely presented with that novel issue today.
Unlike the acts at issue in Coolidge and Edstrom, which amended the statutory maximum listed in a criminal statute, section 18(b) of the DSRA directs the Minnesota Sentencing Guidelines Commission to perform certain tasks. See Act of May 22, 2016, ch. 160, § 18(b), 2016 Minn. Laws at 591. The effective date of those directives was plainly May 23, 2016, the day following the enactment of section 18. Id. Among those directives was a command that the Commission increase the presumptive sentencing range in the proposed sentencing grid from 92 to 129 months to 107 to 160 months for the offense of first-degree possession of a controlled substance committed by a person with a criminal history score of 6 or more. See id. § 18(b)(1), 2016 Minn. Laws at 591. In my view, the effective date of the Legislature’s directives to the Commission is not dispositive. I therefore also consider the language of Minn. Sent. Guidelines 2, which sets forth the process for determining a defendant’s presumptive sentence..
*500When the language of a Sentencing Guidelines provision is plain and unambiguous, it is presumed to manifest the Legislature’s intent, and we must give it effect. State v. Campbell, 814 N.W.2d 1, 4 (Minn. 2012). Further, “we ‘follow the Minnesota Sentencing Guidelines unless [an] applicable provision is contrary to statute.’” Rushton v. State, 889 N.W.2d 561, 564 (Minn. 2017) (alteration in original) (quoting State v. Jones, 848 N.W.2d 528, 537 (Minn. 2014)). Only if it is impossible to harmonize the Guidelines with a statute does the statute control. Id. Here, Minn. Sent. Guidelines 2 is not contrary to statute, and it ⅛ not impossible to harmonize Minn. Sent. Guidelines 2 with the DSRA.
Section 2 of the Minnesota Sentencing Guidelines states that “[t]he presumptive sentence ... is determined by the Sentencing Guidelines in effect on the date of the conviction offense....”5 This language plainly and unambiguously states that the presumptive sentence is determined by the sentencing Guidelines in effect on the date of the offense—in this case, November 22, 2013, the date on which Kirby was arrested for possessing controlled substances.6 Minnesota Sentencing Guidelines 2 abrogates the ameliorative effect of modifications made to the Sentencing Guidelines, which is, in effect, a clear statement that the amelioration doctrine does not apply to punishment imposed solely under the Sentencing Guidelines. To be clear, I do not believe that a Sentencing Guidelines provision can alter the amelioration doctrine in the face of an unambiguous statement from the Legislature or with respect to statutory maximum or minimum penalties, like those present in the Coolidge and Edstrom cases.7
Thus, although section 18 of the DSRA is silent on whether the Minnesota Sentencing Guidelines apply to crimes committed on or after its effective date, Act of May 22, 2016, ch. 160, § 18, 2016 Minn. Laws at 590-91, the Guidelines are not. Because our court harmonizes the Guidelines with a statute unless an applicable Guidelines provision is contrary to statute, here we must read the Guidelines and the DSRA together because they are not in conflict. Accordingly, under the plain language of Minn. Sent. Guidelines 2, the presumptive sentence for Kirby should be determined by the Sentencing Guidelines grid in effect when he committed his offense in 2013.
*501For the foregoing reasons, I respectfully dissent.
Dissenting, Anderson, J., Gildea, C.J., Stras, J.

. The shaded boxes indicate a presumptive stayed sentence. Report to the Legislature, supra, at 80.


. In my view, it is unclear whether the amelioration doctrine is implicated by a legislative act that directs the Minnesota Sentencing Guidelines Commission to increase the presumptive sentences listed in a proposed Guidelines grid. Describing such an act as a manifestation of a belief that the prior punishment was too severe would appear to be highly questionable. Admittedly, the net effect of the grid changes was the lowering of some of the numbers in the 2013 grid. Compare Minn. Sent. Guidelines 4.A (2013), with Minn. Sent. Guidelines 4.C (2016), Had section 18 directed the Commission to lower the numbers in the 2013 grid, I would agree that it manifested a legislative belief that the prior punishment was too severe. Section 18, however, directs,the Commission to increase the numbers in its proposed grid. Such a directive simply manifests a legislative belief that the punishments proposed by the Commission were too lenient. In any event, I need mot decide whether the amelioration doctrine is implicated in this case because as discussed below, the Legislature has clearly indicated its intent that section 18 of the DSRA applies only to crimes committed after the amendment's effective date.


. Section 18(b) of the DSRA provides that "[t]he Sentencing Guidelines Commission shall:”
(1) modify the new drug offender grid found on page 80 of the [Commission’s January 15, 2016] report by renumbering D9 as D8 and renumbering D10 as D9;
(2) modify the criminal history grids on page 67 of the report by renumbering D8 as D7 and renumbering D9-D10 as D8-D9; '
(3) modify the presumptive sentences for severity level D7 offenses found in the new drug offender grid found on page 80 of the report as follows:
(1) for zero criminal history points, a presumptive stayed sentence of 48 months;
(2) for one criminal history point, a presumptive stayed sentence of 58 months;
(3) for two criminal history points, a presumptive executed sentence of 68 months and a range of 58 to 81 months;
(4) for three criminal history points, a presumptive executed sentence of 78 months and a range of 67 to 93 months;
(5) for four criminal history points, a presumptive executed sentence of 88 months and a range of 75 to 105 months;
(6) for five criminal history points, a presumptive executed sentence of 98 months and a range of 84 to 117 months; and
(7) for six criminal history points, a presumptive executed sentence of 108 months and a range of 92 to 129 months;
(4) re-rank first-degree possession of a controlled substance under Minnesota Statutes, section 152.021, subdivision 2, paragraph (a), at the renumbered severity level D8;
(5) rank the new offense of aggravated controlled substance crime in the first degree under Minnesota Statutes, section 152,021, subdivision 2b, at the renumbered severity level D9; and
(6) make changes in Appendix 2.2,A, consistent with tliis section.
Act of May 22, 2016, ch. 160, § 18(b), 2016 Minn. Laws at 591,


. In the context- of a new rule of federal constitutional criminal procedure, we have used the term "retroactive” to describe the application of a new rule to defendants whose convictions became final before the new -rule was announced. Danforth v. State, 761 N.W.2d 493, 496-97 (Minn. 2009), Because the amelioration doctrine limits the scope, of its presumption to defendants whose convictions have not yet become final, I do not use the term "retroactive” to describe the application of the amelioration doctrine.


. This rule is subject to exceptions that are not relevant here.


. After considering the historical development of Minn. Sent. Guidelines 2, the court narrowly interprets Minn. Sent. Guidelines 2 as a mere restatement of the ex-post-facto limitation in the United States and Minnesota Constitutions. The court’s reliance on the underlying history is unwarranted, however, because the text of Minn. Sent. Guidelines 2 is unambiguous. See Campbell, 814 N.W.2d at 4 (explaining that when the language of a Sentencing Guidelines provision is plain and unambiguous, it is presumed to manifest the Legislature’s intent, and we must give it effect).


. The court has sometimes used the phrase “statutory maximum” when applying the rules announced in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See Hankerson v. State, 723 N.W.2d 232, 234 (Minn. 2006) (explaining that the “statutory maximum” under the Sixth Amendment is the maximum sentence that may be imposed solely on the basis of the facts that are either reflected in the jury’s verdict or admitted by the defendant). We have subsequently used the language "a sentence exceeding the maximum authorized by the facts established by a guilty plea or guilty verdict” to describe the maximum sentence allowed under Blakely. State v. Rourke, 773 N.W.2d 913, 919 (Minn. 2009). My use of the phrase "statutory maximum” here refers exclusively to the maximum sentence listed in the criminal statute in question.